Case 1:12-cv-01466-ALC Document 37 Filed 08/26/19 Page 1of3

LAW OFFICE OF SEAN R. CALLAGY, ESQ. USDC SDNY
Michael J. Smikun, Esq. DOCUMENT

7 i * ay payee \|
Mack-Cali Centre II |BLECTRONICALLY HILUD ||
|

j |

650 From Road, Suite 565 eo,
Paramus, New Jersey 07652 | DOC #: _
Attorneys for Plaintiff | DATE FIL

   

IN THE UNITED STATES DISTRICT COURT
FOR THEW SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, STATE — : .
OF NEW YORK, EX REL. CLIFFORD : {PROPOSED] ORDER :
WEINER, :
}2 Civ
Plaintiff,
V.

SIEMENS AG, SIEMENS CORPORATION, :
SIEMENS INDUSTRY, SIEMENS
SCHLESINGER ELECTRIC and John Doe 1
through 100,

Defendants.

1"

The above matter having been brought before the Court upon letter application on this
day of March, 2012, by the Law Offices of Sean R. Callagy, Esq., LLC, Attorneys for Clifford
Weiner (“plaintiff”), for an Order granting leave to file a Qui Tam Complaint and Caption under
seal, Relator brings this action under 31 U.S.C. §§ 3729-3732 (“False Claims Act” or “FCA”)
and Art. XIII of the New York State Finance Law (“NY False Claims Act” or “NYFCA”) to
recover all damages, penalties and other remedies established by the False Claims Act, and the
Court having considered the letter application filed by Clifford Weiner (“plaintiff”), and good

cause having thus been shown, it is therefore,

-
On this /* day of Jk...

 
Case 1:12-cv-01466-ALC Document 37 Filed 08/26/19 Page 2 of 3

ORDERED that Plaintiff letter application to file Qui Tam Complaint and Caption under

fa. IM
Wf?

seal is hereby GRANTED;

J8.C,

 
Case 1:12-cv-01466-ALC Document 37 Filed 08/26/19 Page 3 of 3

COPIES SENT TO;

Michael J. Smikun

Mack-Cali Centre IT

Law Office of Sean R. Callagy, Esq.
650 From Road, Suite 565

Paramus, NJ 07652

 
